
	
		II
		Calendar No. 1059
		110th CONGRESS
		2d Session
		S. 2994
		[Report No. 110–488]
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Levin (for himself,
			 Mr. Voinovich, Ms. Stabenow, Mr.
			 Obama, Mr. Brown,
			 Mrs. Clinton, Mr. Schumer, Ms.
			 Klobuchar, Mr. Coleman,
			 Mr. Casey, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide for the remediation of sediment contamination in areas of
		  concern.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Great Lakes Legacy Act of
			 2008.
		2.Remediation of
			 sediment contamination in areas of concernSection 118(c)(12) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)(12)) is amended—
			(1)in subparagraph
			 (B)—
				(A)by redesignating
			 clauses (i), (ii), and (iii) as clauses (v), (i), and (ii), respectively, and
			 moving the clauses so as to appear in numerical order;
				(B)in clause (i) (as
			 redesignated by subparagraph (A)), by striking or at the end;
			 and
				(C)by inserting
			 after clause (ii) (as redesignated by subparagraph (A)) the following:
					
						(iii)is a
				demonstration or pilot project that uses innovative approaches, technologies,
				or techniques for the remediation of sediment contamination;
						(iv)restores aquatic
				habitat after remediation;
				or
						;
				(2)by striking
			 subparagraph (C) and inserting the following:
				
					(C)Priority
						(i)In
				generalIn selecting projects to carry out under this paragraph,
				the Administrator shall give priority to a project that—
							(I)constitutes
				remedial action for contaminated sediment;
							(II)(aa)has been identified in
				a remedial action plan submitted under paragraph (3); and
								(bb)is ready to be implemented;
								(III)will use an
				innovative approach, technology, or technique that may provide greater
				environmental benefits, or equivalent environmental benefits at a reduced cost;
				or
							(IV)includes
				remediation to be commenced not later than 1 year after the date of receipt of
				funds for the project.
							(ii)Environmental
				significanceNotwithstanding any regulation promulgated or
				guidance issued to implement this section, the Administrator may provide
				additional consideration to a project that is—
							(I)funded by a
				potentially responsible party; and
							(II)determined to be
				of greater environmental significance than a competing
				proposal.
							;
			(3)in subparagraph
			 (E)—
				(A)in clause
			 (iii)—
					(i)in
			 subclause (I)—
						(I)by inserting
			 (including any in-kind services or funds provided in implementing the
			 administrative order on consent or judicial consent decree) after
			 judicial consent decree; and
						(II)by striking
			 but at the end;
						(ii)by
			 redesignating subclause (II) as subclause (III); and
					(iii)by inserting
			 after subclause (I) the following:
						
							(II)may include
				funds paid, or the value of any in-kind service performed, by a potentially
				responsible party, subject to the condition that the eligibility of the
				potentially responsible party to contribute to the non-Federal share is
				evaluated on the merits on a site-specific basis, in the context of added
				value, such as at sites at which an orphan share exists or the remedy will be
				enhanced (such as where the qualitative or quantitative scope of the
				remediation is improved, innovative methods are employed, or the remediation
				will be accelerated); but
							;
				and
					(B)by adding at the
			 end the following:
					
						(v)Payment and
				retention of non-Federal shareThe non-Federal sponsor for a
				project under this paragraph may pay to the Administrator, for retention and
				use by the Administrator in carrying out the project, the non-Federal share of
				the cost of the
				project.
						;
				(4)by striking
			 subparagraph (F);
			(5)by redesignating
			 subparagraph (G) as subparagraph (F);
			(6)by redesignating
			 subparagraph (H) as subparagraph (I);
			(7)by inserting
			 after subparagraph (F) (as redesignated by paragraph (5)) the following:
				
					(G)Advance payment
				and reimbursement costsThe Administrator, acting through the
				Program Office, may enter into an agreement with a non-Federal sponsor to carry
				out a project under this paragraph under which the non-Federal sponsor may, as
				appropriate—
						(i)pay in advance
				the non-Federal share of the cost of the project; and
						(ii)receive from the
				Administrator reimbursement for amounts (other than the non-Federal share)
				expended by the non-Federal sponsor for the project.
						(H)Definition of potentially responsible
				partyIn this paragraph, the
				term potentially responsible party means an individual or entity
				that may be liable under any Federal or State environmental remediation law
				(including regulations) with respect to a project carried out under this
				paragraph.
					;
				and
			(8)in subparagraph
			 (I) (as redesignated by paragraph (6)), by striking $50,000,000 for each
			 of fiscal years 2004 through 2008 and inserting $150,000,000 for
			 each of fiscal years 2009 through 2013.
			3.Public
			 information programSection
			 118(c)(13) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(13))
			 is amended—
			(1)in the paragraph
			 heading, by inserting and
			 participation after information;
			(2)by striking
			 subparagraph (A) and inserting the following:
				
					(A)In
				generalThe Administrator, acting through the Program Office and
				in coordination with States, Indian tribes, local governments, and other
				entities, shall carry out a public information and participation program,
				including by providing grants to States, Indian tribes, corporations,
				nongovernmental organizations, and other appropriate entities, for the
				provision to the public of information and outreach activities relating to the
				remediation of contaminated sediment in areas of concern that are located
				wholly or partially in the United
				States.
					;
				and
			(3)in subparagraph
			 (B), by striking 2004 through 2008 and inserting 2009
			 through 2013.
			4.Research and
			 development programSection
			 106(b)(1) of the Great Lakes Legacy Act of 2002 (33 U.S.C. 1271a(b)(1)) is
			 amended by striking 2004 through 2008 and inserting 2009
			 through 2013.
		
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
